DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-16 in the reply filed on 03/01/2022 is acknowledged.

 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-19, 21, 24 and 31 of copending Application No. 16763367 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the notion of the claims does refer to the same invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 9-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN109742117A, published 5/10/2019 (provided with IDS received 11/18/2020) using English translation provided by the Examiner, hereafter referred to as Wang.

    PNG
    media_image1.png
    457
    688
    media_image1.png
    Greyscale


Regarding claim 1, fig. 14 of Wang discloses a display substrate having a display area and a peripheral area (figs. 1 and 14 – region 51, 52 and side area of 100), comprising: 
a base substrate 10; 

an encapsulating layer 62 on a side of the plurality of light emitting elements distal to the base substrate to encapsulate the plurality of light emitting elements; 
an insulating layer 30 between the encapsulating layer 62 and the base substrate 10; 
a first barrier wall 51 in the peripheral area and on a side of the insulating layer 30 away from the base substrate, the first barrier wall forming a first enclosure substantially surrounding a first area; and 
a crack prevention layer 70 in an angled space between a lateral side of the first barrier wall 51 and a surface of the insulating layer 30.

Regarding claim 2, fig. 14 of Wang discloses wherein the first barrier wall 51 comprises a first lower portion (bottom portion of 51 between 421) in contact with the insulating layer 30 and a first upper portion (upper portion of 51) on a side of the first lower portion away from the insulating layer; 
an orthographic projection of the first upper portion on the base substrate covers an orthographic projection of the first lower portion on the base substrate; 
a first lateral side of the first lower portion forms a first angled space with a surface of the insulating layer; 
a second lateral side of the first lower portion forms a second angled space with the surface of the insulating layer; and 
the crack prevention layer comprises a first crack prevention sub-layer in the first angled space and a second crack prevention sub-layer in the second angled space (the two 70 on both sides of 51).



Regarding claim 4, fig. 14 of Wang discloses wherein a side of the first upper portion away from the base substrate is wider than a side of the first upper portion closer to the base substrate; and a side of the first lower portion away from the base substrate is wider than a side of the first lower portion closer to the base substrate.

Regarding claim 5, fig. 14 of Wang discloses wherein a cross-section of the first barrier wall 51 along a plane perpendicular to the insulating layer along a direction from the first lateral side to the second lateral side has a substantially inverted trapezoidal shape.

Regarding claim 6, fig. 14 of Wang discloses wherein the first lower portion, the first crack prevention sub-layer, and the second crack prevention sub-layer together forms a structure having a side away from the base substrate narrower than a side closer to the base substrate (see the triangle shape of 70).

Regarding claim 7, fig. 14 of Wang discloses wherein a height of the first crack prevention sub-layer (see the hypotenuse which has a height near the bottom which is ) relative to the surface of the insulating layer is no more than half of a height of the first barrier wall relative to the surface of the insulating layer; and a height of the second crack prevention sub-layer relative to the surface of the insulating layer(see the hypotenuse which has a height near the bottom which is ) is no more than half of a height of the first barrier wall relative to the surface of the insulating layer.


Regarding claim 10, fig. 14 of Wang discloses wherein the inorganic blocking layer 61 completely covers, without cracks, lateral sides of a structure (interface between them) formed by the first barrier wall and the crack prevention layer together.

Regarding claim 11, fig. 14 of Wang discloses further comprising organic material layer 63 on a side of the inorganic blocking layer 61 away from the base substrate, isolated into discontinued portions by lateral sides of the first barrier wall.

Regarding claim 12, fig. 14 of Wang discloses wherein at least one inorganic sub-layer (portion 62) of the encapsulating layer extends from the display area into the peripheral area; and the at least one inorganic sub-layer of the encapsulating layer is on a side of the inorganic blocking layer away from the base substrate (portion of 62 in peripheral area is on a side of 62 in the display area).

Regarding claim 13, fig. 14 of Wang disclose wherein the at least one inorganic sub-layer (portion of 62 in peripheral) of the encapsulating layer 62 completely covers, without cracks, a portion of the inorganic blocking layer 61 covering the lateral sides of a structure formed by the first barrier wall and the crack prevention layer together.



Regarding claim 15, fig. 14 of Wang discloses wherein the first enclosure substantially surrounds a window region 100 of the display substrate; and the display substrate has an aperture (hole of 100) extending through the window region for installing an accessory therein.

Regarding claim 16, fig. 14 of Wang discloses a display apparatus, comprising the display substrate of claim 1, and one or more integrated circuits 20 connected to the display substrate.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wang.
Regarding claim 8, Wang discloses wherein forming the crack prevention layer (70) comprises:

 	Wang does not explicitly disclose wherein the first barrier wall comprises a negative photoresist material; and the crack prevention layer comprises a positive photoresist material.
However, note that positive resists form an indene carboxylic acid during exposure making them soluble in aqueous alkaline solutions. Therefore, positive resists develop where they have been exposed, while the unexposed areas remain on the substrate.  Negative resists cross-link after exposure and a subsequent baking step, while the unexposed part of the resist is dissolved in the developer
 The crosslinking makes the resist thermally stable, so even elevated temperatures will not deteriorate the resist. Note forming the barrier can be done with negative to crosslink and form the barrier wall and the positive resist can be formed after the barrier wall and portion of positive resist not expose below the barrier will remain to form the crack preventing layer.
As such it would have been obvious to one of ordinary skill in the art to form a display substrate of Wang comprising wherein the first barrier wall comprises a negative photoresist material; and the crack prevention layer comprises a positive photoresist material to form barrier wall with crack preventing as shown in Wang structure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
PURVIS A. Sue can be reached on (571 )272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VONGSAVANH SENGDARA/Primary Examiner, Art Unit 2829